Citation Nr: 0937055	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date prior to December 6, 
2002, for the award of a 20 percent disability evaluation for 
the Veteran's bilateral hearing loss disability.  

2.  Entitlement to service connection for a chronic right 
upper extremity disorder to include arthritis.  

3.  Entitlement to service connection for a chronic left 
upper extremity disorder to include arthritis.  

4.  Entitlement to service connection for a chronic spine 
disorder to include arthritis.  

5.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 
1945.  The Veteran participated in combat during World War 
II.  He was awarded the Air Medal and the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the Des 
Moines, Iowa, Regional Office (RO) which, in pertinent part, 
denied service connection for chronic hypertension.  In July 
2003, the RO, in pertinent part, denied service connection 
for a right upper extremity disorder to include arthritis, a 
left upper extremity disorder to include arthritis, and a 
spine disorder to include arthritis; an increased evaluation 
for the Veteran's posttraumatic stress disorder (PTSD); and 
an effective date prior to December 6, 2002, for the award of 
a 20 percent evaluation for the Veteran's bilateral hearing 
loss disability.  In October 2007, the Board remanded the 
Veteran's appeal to the RO for additional action.  In 
September 2009, the Vice Chairman of the Board advanced the 
Veteran's appeal on the docket upon his own motion.  

The issues of service connection for a chronic right upper 
extremity disorder to include arthritis, a chronic left upper 
extremity disorder to include arthritis, a chronic spine 
disorder to include arthritis, and chronic hypertension are 
REMANDED to the RO.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  In August 1999, the RO established service connection for 
bilateral hearing loss disability; assigned a noncompensable 
evaluation for that disability; and effectuated the award as 
of June 4, 1999.  In September 1999, the Veteran submitted a 
notice of disagreement with the evaluation assigned for his 
bilateral hearing loss disability.  

2.  In February 2003, the RO issued a SOC to the Veteran and 
his attorney.  The Veteran did not submit a substantive 
appeal from the August 1999 rating decision.  

3.  In February 2003, the RO increased the evaluation for the 
Veteran's bilateral hearing loss disability from 
noncompensable to 20 percent and effectuated the award as of 
December 6, 2002.  The Veteran was informed of the decision 
and his appellate rights in February 2003.  He did not submit 
a notice of disagreement with that decision.  

4.  In July 2003, the RO denied an effective date prior to 
December 6, 2002, for the award of a 20 percent evaluation 
for the Veteran's bilateral hearing loss disability.  In 
August 2003, the Veteran submitted a notice of disagreement 
with the July 2003 rating decision.  


CONCLUSION OF LAW

The Veteran has failed to advance an allegation of fact or 
law upon which relief may be granted.  38 U.S.C.A. § 7105 
(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1999, the RO established service connection for 
bilateral hearing loss disability; assigned a noncompensable 
evaluation for that disability; and effectuated the award as 
of June 4, 1999.  In September 1999, the Veteran submitted a 
notice of disagreement (NOD) with the evaluation assigned for 
his bilateral hearing loss disability.  In October 2002, the 
Board remanded the issue of entitlement to an initial 
compensable evaluation for the Veteran's bilateral hearing 
loss disability to the RO for issuance of a statement of the 
case (SOC) which discussed that issue.  

In February 2003, the RO increased the evaluation for the 
Veteran's bilateral hearing loss disability from 
noncompensable to 20 percent and effectuated the award as of 
December 6, 2002.  The Veteran was informed of the decision 
and his appellate rights in February 2003.  

In February 2003, the RO issued a SOC to the Veteran and his 
attorney which addressed the evaluation of the Veteran's 
bilateral hearing loss disability.  The RO noted the recent 
award of a 20 percent evaluation for the Veteran's bilateral 
hearing loss disability.  It informed the Veteran that:

This is a partial grant of benefits 
sought with your NOD.  When your file is 
returned from the Board, we will review 
the records for evidence which would 
allow a compensable evaluation from an 
earlier effective date.  

The Veteran did not submit either a timely Appeal to the 
Board (VA Form 9) from the August 1999 rating decision or a 
NOD with the February 2003 rating decision assigning a 20 
percent evaluation for his bilateral hearing loss disability 
effective as of December 6, 2002.  

In July 2003, the RO denied an effective date prior to 
December 6, 2002, for the award of a 20 percent evaluation 
for the Veteran's bilateral hearing loss disability.  In 
August 2003, the Veteran submitted a NOD with the July 2003 
rating decision.  In October 2003, the RO issued a SOC to the 
Veteran and his attorney which addressed the issue of an 
effective date prior to December 6, 2002, for the award of a 
20 percent evaluation for the Veteran's bilateral hearing 
loss disability.  In November 2003, the Veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of an 
effective date prior to December 6, 2002, for the award of a 
20 percent evaluation for the Veteran's bilateral hearing 
loss disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no such claim as a 
freestanding "claim for an earlier effective date."  Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006); Rice v. Shinseki, 
22 Vet. App. 447, 452 (2009).  As the Veteran's request may 
not be reasonably construed as either an application to 
reopen a prior final claim or a claim of clear and 
unmistakable error in such a final claim, the Board finds no 
allegation of fact or law upon which relief may be granted.  
Accordingly, the Veteran's claim must be dismissed.  38 
U.S.C.A. § 7105 (d)(5) (West 2002).  


ORDER

The issue of entitlement to an effective date prior to 
December 6, 2002, for the award of a 20 percent evaluation 
for the Veteran's bilateral hearing loss is dismissed.  


REMAND

In its October 2007 Remand instructions, the Board directed 
that:  

5.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for a chronic right upper 
extremity disorder to include arthritis, 
a chronic left upper extremity disorder 
to include arthritis, a chronic spine 
disorder to include arthritis, and 
chronic hypertension ... with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.310 (2007); and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the Veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case. 
The Veteran should be given the 
opportunity to respond to the SSOC.

In June 2009, the RO issued a SSOC to the Veteran and his 
attorney in which it readjudicated the issues of service 
connection for a chronic right upper extremity disorder to 
include arthritis, a chronic left upper extremity disorder to 
include arthritis, a chronic spine disorder to include 
arthritis, and chronic hypertension without explicit 
consideration of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).  The Court has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of the 
Veteran's entitlement to service 
connection for a chronic right upper 
extremity disorder to include arthritis, 
a chronic left upper extremity disorder 
to include arthritis, a chronic spine 
disorder to include arthritis, and 
chronic hypertension with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.310 (2008); and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the Veteran and his 
attorney should be issued a SSOC which 
addresses all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

2.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.  
The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


